Chase, Ch. j.
delivered the opinion of the court. Ting plaintiff cannot support the sciré facias against the terretenant, without producing a grant from the proprietary for the tract of land called Coleraine, or laying a sufficient founidatioii for presuming one; for Without such grant Dtiley cóüld not have been seized of the ten acres of land, at the time Of the obtention of the judgment on which the scire facias was sued out, nor could the land have been liable to execution thereon — the possession of the ten acres being by intrusion ón the proprietary.
The court are also of opinion, that the grant, with the evidence produced; would have been sufficient to have supported the issue for the plaintiff.
JUDGMENT REVERSED; AND' PROCEDENDO AWARDED.